

117 S2816 IS: PIGGY BANK Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2816IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Peters (for himself and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a youth savings match grant program for students in grades 9 through 12.1.Short titleThis Act may be cited as the PIGGY BANK Act or the Program to Inspire Growth and Guarantee Youth Budgeting Advice and Necessary Knowledge Act.2.Pilot youth savings match grant program(a)DefinitionsIn this Act:(1)ESEA termsThe terms local educational agency and parent have the meaning given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)SecretaryThe term Secretary means the Secretary of Education.(b)Program authorized(1)In GeneralThe Secretary, in collaboration with the Financial Literacy and Education Commission of the Department of Treasury and the Division of Consumer and Community Affairs of the Board of Governors of the Federal Reserve System, shall establish a pilot program to award grants to States, on a competitive basis, to enable those States to select participating eligible local educational agencies in the State to carry out a youth savings match program, as described in subsection (d).(2)DurationGrants awarded under this section shall be for a period of 6 years.(c)ApplicationEach State desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may require, which shall include, at a minimum—(1)a comprehensive plan of administration of the youth savings match program, including how parents will be encouraged to participate;(2)the identification of a single account trustee, which shall be a State agency, such as a State Department of Treasury, Office of the Governor, Lieutenant Governor, State financial regulator, Comptroller, a tax-exempt nonprofit organization or foundation, or a for-profit organization or business with demonstrated expertise and experience in successfully managing financial services;(3)an assurance that the State and participating eligible local educational agencies in the State will participate in an evaluation of the program; (4)an identification of the individuals who will conduct the training for teachers who administer the financial literacy classroom component of the program; and(5)a description of the goals and objectives of the financial literacy classroom component of the program and an overview of that program, including an overview of the topics that will be part of that program. (d)Youth savings match grant program(1)Eligible LEAsA local educational agency shall be eligible to participate in the youth savings match program if that local educational agency receives funding under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).(2)Youth savings match programEach participating eligible local educational agency shall use grant funds to carry out a youth savings match program, through which the eligible local educational agency shall ensure that—(A)every year each student in grades 9 through 12 that is served by that eligible local educational agency is notified that—(i)a youth savings match program account has been established for that student, and the account will be funded in accordance with subparagraph (B); (ii)in order to retain the initial deposit and matching contributions from grant funding that are deposited in the student's youth savings match program account, the student and parents may not withdraw from the student's youth savings match program account until the date that is 1 year after the date of the student's high school graduation, or expected high school graduation, unless the withdrawal is approved in accordance with subparagraph (G); and(iii)upon withdrawal, funds in the youth savings match program account may be taxed; (B)each student in grades 9 through 12 who is served by the eligible local educational agency—(i)receives $300 in an initial deposit in the participating student's youth savings match program account; and(ii)receives, on a monthly basis and for a total of not more than 4 years, an amount of funds equal to the amount of funds that the participating student or such student's family contributes in that month to the student's youth savings match program account, except that such monthly match amount shall not exceed $25 and the total amount of Federal matching funds shall not exceed $300 each year;(C)funds contributed to a youth savings match program account are deposited in an account at a depository institution (as defined in section 19(b)(1)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(A))) or invested in United States Treasury bills, notes, or bonds;(D)participating students and their families are able to make deposits into the youth savings match program account in person, online, or on mobile devices, and are encouraged to make automatic deposits into that account;(E)the parents of participating students are encouraged to participate in the program and contribute to the student's youth savings match program account;(F)any early withdrawal from a youth savings match program account will require approval of the savings account trustee identified in the State's application under subsection (c) and such a withdrawal will only be approved if the funds are withdrawn for the purpose of paying for postsecondary education, a career and technical education program of study, homeownership, business ownership, medical hardship, or for another purpose that the eligible local educational agency determines to be an authorized purpose; (G)if funds are withdrawn from a youth savings match program account that are not approved under subparagraph (F)—(i)the student will lose any Federal grant money that has been contributed to the account (including the initial deposit, matching contributions, and bonus contributions, as described in subparagraph (B)), and no further matching funds will be contributed to the account; and(ii)the student and parent may still retain, and may withdraw funds that the student or parent has contributed to the student's youth savings match program account; and(H)participating students receive financial literacy education, in a manner determined by the State receiving the grant, which shall include information about how funds in the youth savings match program account may be taxed and explaining how taxation works for interest-bearing or investment accounts.(e)EvaluationThe Secretary shall carry out an evaluation of the grant program under this section to determine which aspects of the program have been effective and which aspects of the program have not been effective.(f)ReportNot later than 4 years after the implementation of the grant program under this section, the Secretary shall prepare and submit a report to Congress containing the results of the evaluation under subsection (e).(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2022 and each of the 3 succeeding fiscal years.